Exhibit 10(p)
NORTHROP GRUMMAN CORPORATION
JANUARY 2010 CHANGE IN CONTROL SEVERANCE PLAN

1



--------------------------------------------------------------------------------



 



NORTHROP GRUMMAN CORPORATION
JANUARY 2010 CHANGE IN CONTROL SEVERANCE PLAN
Article 1. Establishment, Term, and Purpose
     1.1 Establishment of the Plan. Northrop Grumman Corporation (hereinafter
referred to as the “Company”) established a change in control severance plan
known as the “Northrop Grumman Corporation January 2010 Change in Control
Severance Plan” (the “Plan”). The Plan is effective January 1, 2010 (the
“Effective Date”). The Plan supersedes the Northrop Grumman Corporation
January 2009 Change-in-Control Severance Plan in its entirety.
     1.2 Term of the Plan. This Plan will commence on the Effective Date and
shall continue in effect through December 31, 2010. However, at the end of such
initial term and, if extended, at the end of each additional year thereafter,
the term of this Plan shall be extended automatically for one (1) additional
year, unless the Committee delivers written notice at least six (6) months prior
to the end of such term, or extended term, to each Participant that this Plan
will not be extended (a “Non-Renewal Notice”), and if such notice is timely
given this Plan will terminate at the end of the term then in progress;
provided, however, that (i) this provision for automatic extension shall have no
application following a Change in Control of the Company and (ii) a Non-Renewal
Notice shall not be effective if delivered during the Protected Period
corresponding to a Change in Control. Delivery of a Non-Renewal Notice shall not
constitute a repudiation or breach of this Plan and shall not trigger any
Participant’s right to benefits hereunder.
     However, in the event a Change in Control occurs during the initial or any
extended term, this Plan will remain in effect for the longer of: twenty-four
(24) months beyond the month in which such Change in Control occurred; or
(ii) until all obligations of the Company hereunder have been fulfilled, and
until all benefits required hereunder have been paid to Participants. Any
subsequent Change in Control (“Subsequent Change in Control”) that occurs during
the original or any extended term shall also continue the term of this Plan
until the later of: (i) twenty-four (24) months beyond the month in which such
Subsequent Change in Control occurred; or (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to Participants; provided, however, that if a Subsequent Change
in Control occurs, it shall only be considered a Change in Control under this
Plan if it occurs no later than twenty-four (24) months after the immediately
preceding Change in Control or Subsequent Change in Control.
     1.3 Purpose of the Plan. The purpose of this Plan is to provide for
continuity in the management of the Company by offering certain key employees of
the Company employment protection and financial security in the event of a
Change in Control of the Company.
     1.4 ERISA. This Plan is intended as (i) a pension plan within the meaning
of Section 3(2) of ERISA, and (ii) an unfunded pension plan maintained by the
Company for a select group of management or highly compensated employees within
the meaning of

2



--------------------------------------------------------------------------------



 



Department of Labor Regulation 2520.104-23 promulgated under ERISA, and
Sections 201, 301, and 401 of ERISA.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

  (a)   “Base Salary” means the salary of record paid to a Participant by the
Company as annual salary (whether or not deferred), but excludes amounts
received under incentive or other bonus plans.     (b)   “Beneficial Owner”
shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules
and Regulations under the Exchange Act.     (c)   “Beneficiary” in the event of
a Participant’s death means the Participant’s devisee, legatee, or other
designee, or if there is no such designee, the Participant’s estate.     (d)  
“Board” means the Board of Directors of the Company.     (e)   “Cause” means the
occurrence of either or both of the following:

  (i)   The Participant’s conviction for committing an act of fraud,
embezzlement, theft, or other act constituting a felony (other than traffic
related offenses or as a result of vicarious liability); or     (ii)   The
willful engaging by the Participant in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
his or her action or omission was in the best interest of the Company.

  (f)   “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

  (i)   Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate of the Company or
a successor) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i): (A) “Person” or “group” shall not include

3



--------------------------------------------------------------------------------



 



      underwriters acquiring newly issued voting securities (or securities
convertible into voting securities) directly from the Company with a view
towards distribution, (B) creditors of the Company who become stockholders of
the Company in connection with any bankruptcy of the Company under the laws of
the United States shall not, by virtue of such bankruptcy, be deemed a “group”
or a single Person for the purposes of this clause (i) (provided that any one of
such creditors may trigger a Change in Control pursuant to this clause (i) if
such creditor’s ownership of Company securities equals or exceeds the foregoing
threshold), and (C) an acquisition shall not constitute a Change in Control if
made by an entity pursuant to a transaction that is covered by and does not
otherwise constitute a Change in Control under clause (iii) below;

  (ii)   On any day after the Effective Date (the “Measurement Date”),
Continuing Directors cease for any reason to constitute either: (1) if the
Company does not have a Parent, a majority of the Board; or (2) if the Company
has a Parent, a majority of the Board of Directors of the Controlling Parent. A
director is a “Continuing Director” if he or she either:

  (1)   was a member of the Board on the applicable Initial Date (an “Initial
Director”); or     (2)   was elected to the Board (or the Board of Directors of
the Controlling Parent, as applicable), or was nominated for election by the
Company’s or the Controlling Parent’s stockholders, by a vote of at least
two-thirds (2/3) of the Initial Directors then in office.

      A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office.         “Initial Date” means the later of (1) the Effective Date
or (2) the date that is two (2) years before the Measurement Date.     (iii)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business

4



--------------------------------------------------------------------------------



 



      Combination, (1) all or substantially all of the individuals and entities
that were the Beneficial Owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than sixty percent
(60%) of the then- outstanding shares of common stock and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, is a Parent of the Company or the successor of the Company)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent of
the Company or any successor of the Company or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination or a Parent of the Company or the successor entity) Beneficially
Owns, directly or indirectly, twenty-five percent (25%) or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of twenty-five percent (25%) existed prior to the Business
Combination, and (3) a Change in Control is not triggered pursuant to clause
(ii) above with respect to the Company (including any successor entity) or any
Parent of the Company (or the successor entity).     (iv)   A complete
liquidation or dissolution of the Company other than in the context of a
transaction that does not constitute a Change in Control of the Company under
clause (iii) above.

      Notwithstanding the foregoing, in no event shall a transaction or other
event that occurred prior to the Effective Date constitute a Change in Control.
Notwithstanding anything in clause (iii) above to the contrary, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.     (g)   “Code” means the United States
Internal Revenue Code of 1986, as amended.     (h)   “Committee” means the
Compensation Committee of the Board, or any other committee appointed by the
Board to perform the functions of the Compensation Committee.     (i)  
“Company” means Northrop Grumman Corporation, a Delaware corporation (including,
for purposes of determining whether a Participant is employed by the

5



--------------------------------------------------------------------------------



 



      Company, any and all subsidiaries specified by the Committee), or any
successor thereto as provided in Article 10. Notwithstanding any other provision
of this Plan to the contrary, the term “Company” shall mean, for the following
purposes, the Company and any entity with respect to which the Company, directly
or indirectly, has majority voting control (the “NGC Group”): (i) with respect
to determining a Participant’s total Base Salary, bonus and other compensation;
(ii) the Participant shall not have a termination of employment, including a
Qualifying Termination, unless he or she is no longer employed by any member of
the NGC Group (any transfer of a Participant from one member of the NGC Group to
another member of the NGC Group shall not cause the Participant to cease being
covered by this Plan); and (iii) with respect to any reference to a benefit or
compensation plan or program maintained by the Company.

  (j)   “Controlling Parent” means the Company’s Parent so long as a majority of
the voting stock or voting power of that Parent is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person. In
the event that the Company has more than one “Parent,” then “Controlling Parent”
shall mean the Parent of the Company the majority of the voting stock or voting
power of which is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person.     (k)   “Disability” with respect to a
particular Participant means disability as defined in the Company’s long-term
disability plan in which the Participant participates at the relevant time or,
if the Participant does not participate in a Company long-term disability plan
at the relevant time, as such term is defined in the Company’s principal
long-term disability plan that generally covers the Company’s senior-level
executives at that time.     (l)   “Effective Date” means January 1, 2010.    
(m)   “Effective Date of Termination” means the date on which a Qualifying
Termination occurs.     (n)   ‘“ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.     (o)   “Exchange Act” means the United
States Securities Exchange Act of 1934, as amended.     (p)   “Good Reason”
means, without the Participant’s express written consent, the occurrence of any
one or more of the following:

  (i)   A material and substantial reduction in the nature or status of the
Participant’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Participant, and/or (B) changes in the

6



--------------------------------------------------------------------------------



 



      nature or status of the Participant’s authorities or responsibilities
that, in the aggregate, would generally be viewed by a nationally-recognized
executive placement firm resulting in the participant having not materially and
substantially fewer authorities and responsibilities (taking into consideration
the Company’s industry) when compared to the authorities and responsibilities
applicable to the position held by the Participant immediately prior to the
start of the Protected Period. For the purpose of the preceding test, the
Participant and the Company shall mutually agree on a nationally-recognized
consulting firm; provided that, if agreement cannot timely be reached, the
Company and the Participant shall each timely choose a nationally recognized
firm and representatives of these two firms shall promptly choose a third firm,
which third firm will make the determination referred to in the preceding
sentence. The written opinion of the firm thus selected may be admitted in any
arbitration pursuant to Section 9.4 and shall be conclusive as to this issue.  
      In addition, if the Participant is a vice president, the Participant’s
loss of vice-president status will constitute “Good Reason”; provided that the
loss of the title of “vice president” will not, in and of itself, constitute
Good Reason if the Participant’s lack of a vice president title is generally
consistent with the manner in which the title of vice president is used within
the Participant’s business unit or if the loss of the title is the result of a
promotion to a higher level office. For the purposes of the preceding sentence,
the Participant’s lack of a vice-president title will only be considered
generally consistent with the manner in which such title is used if most persons
in the business unit with authorities, duties, and responsibilities comparable
to those of the Participant immediately prior to the commencement of the
Protected Period do not have the title of vice-president.

  (ii)   A reduction by the Company in the Participant’s Base Salary as in
effect on the Effective Date or as the same shall be increased from time to
time.     (iii)   A material reduction in the aggregate value of the
Participant’s level of participation in any of the Company’s short and/or
long-term incentive compensation plans (excluding stock-based incentive
compensation plans), employee benefit or retirement plans, or policies,
practices, or arrangements in which the Participant participates immediately
prior to the start of the Protected Period provided; however, that a reduction
in the aggregate value shall not be deemed to be “Good Reason” if the reduced
value remains substantially consistent with the average level of other employees
who have positions commensurate with the position held by the Participant
immediately prior to the start of the Protected Period.     (iv)   A material
reduction in the Participant’s aggregate level of participation in the Company’s
stock-based incentive compensation plans from the level in effect immediately
prior to the start of the Protected Period; provided,

7



--------------------------------------------------------------------------------



 



      however, that a reduction in the aggregate level of participation shall
not be deemed to be “Good Reason” if the reduced level of participation remains
substantially consistent with the average level of participation of other
employees who have positions commensurate with the position held by the
Participant immediately prior to the start of the Protected Period.

  (v)   The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Plan, as required
in Article 10.     (vi)   Any purported termination by the Company of the
Participant’s employment that is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 4.8 and for purposes of this
Plan, no such purported termination shall be effective.     (vii)   The
Participant is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Participant’s principal place of employment for
the Company at the start of the corresponding Protected Period; provided that,
if the Company communicates an intended effective date for such relocation, in
no event shall Good Reason exist pursuant to this clause (vii) more than ninety
(90) days before such intended effective date.     (viii)   The Company or any
successor company repudiates or breaches any of the provisions of this Plan.

      The Participant’s right to terminate employment for Good Reason shall not
be affected by the Participant’s incapacity due to physical or mental illness.
The Participant’s continued employment shall not constitute a consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
herein.     (q)   “Key Employee” means an employee treated as a “specified
employee” as of his or her Separation from Service under Code section
409A(a)(2)(B)(i) of the Company or its affiliate (i.e., a key employee (as
defined in Code section 416(i) without regard to paragraph (5) thereof)) if the
Company’s stock is publicly traded on an established securities market or
otherwise. The Company shall determine in accordance with a uniform Company
policy which individuals are Key Employees as of each December 31 in accordance
with IRS regulations or other guidance under Code section 409A, provided that in
determining the compensation of individuals for this purpose, the definition of
compensation in Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination
shall be effective for the twelve (12) month period commencing on April 1 of the
following year.     (r)   “Parent” means an entity that Beneficially Owns a
majority of the voting stock or voting power of the Company, or all or
substantially all of the Company’s assets, directly or indirectly through one or
more subsidiaries.

8



--------------------------------------------------------------------------------



 



  (s)   “Participant” means an employee of the Company who fulfills the
eligibility and participation requirements, as provided in Article 3.     (t)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.     (u)   “Plan” means this Northrop
Grumman Corporation January 2010 Change In Control Severance Plan.     (v)  
“Qualifying Termination” has the meaning given to such term in Section 4.3(a).  
  (w)   “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Section 409A of the Code.     (x)  
“Severance Benefits” means the payments and/or benefits provided in Section 4.4.

Article 3. Participation
     3.1 Eligible Employees. Individuals eligible to participate in this Plan
shall include such employees of the Company as may be determined by the
Committee in its sole discretion.
     3.2 Participation. Subject to the terms of this Plan, the Committee or its
delegate may, from time to time select from all eligible employees those who
shall participate in this Plan. The Committee or its delegate also may, from
time to time and by written notice to the affected Participant(s), remove any
previously selected Participant(s) from continued participation in this Plan;
provided that any removal of a Participant shall not be effective if it occurs
after the commencement of the Protected Period (as such term is defined in
Section 4.3(b)).
Article 4. Severance Benefits
     4.1 Right to Severance Benefits. A Participant shall be entitled to receive
from the Company Severance Benefits, as described in Section 4.4, if the
Participant has incurred a Qualifying Termination.
     A Participant shall not be entitled to receive Severance Benefits if his or
her employment terminates (regardless of the reason) before the Protected Period
(as such term is defined in Section 4.3(b)) corresponding to a Change in Control
of the Company or more than twenty-four (24) months after the date of a Change
in Control of the Company.
     4.2 Services During Certain Events. In the event a Person begins a tender
or exchange offer, circulates a proxy to stockholders of the Company, or takes
other steps seeking to effect a Change in Control, the Participant shall not
voluntarily leave the employ of the Company and shall continue to render
services until the later of (i) the date such Person has abandoned or terminated
his or her or its efforts to effect a Change in Control, and (ii) the date that
is six (6) months after a Change in Control has occurred. Notwithstanding the
foregoing, the Company may terminate the Participant’s employment for Cause at
any time, and the Participant may terminate his or her employment at any time
after the Change in Control for Good Reason.

9



--------------------------------------------------------------------------------



 



4.3 Qualifying Termination.

  (a)   Subject to Sections 4.3(c), 4.3(d), 4.5, 4.6 and 4.7, the occurrence of
any one or more of the following events within the Protected Period
corresponding to a Change in Control of the Company, or within twenty-four
(24) calendar months following the date of a Change in Control of the Company
shall constitute a “Qualifying Termination”:

  (i)   An involuntary termination of the Participant’s employment by the
Company for reasons other than Cause; or     (ii)   A voluntary termination of
employment by the Participant for Good Reason.

      If more than one of the events set forth in this Section 4.3(a) occurs,
such events shall constitute but a single Qualifying Termination and the
Participant shall be entitled to but a single payment of the Severance Benefits.

  (b)   The “Protected Period” corresponding to a Change in Control of the
Company shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (iii)  
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and including the date of the
Change in Control.

  (c)   Notwithstanding anything else contained herein to the contrary, a
Participant’s termination of employment on account of reaching mandatory
retirement age, as such age may be defined from time to time in policies adopted
by the Company prior to the commencement of the Protected Period, and consistent
with applicable law, shall not be a Qualifying Termination.

10



--------------------------------------------------------------------------------



 



  (d)   Notwithstanding anything else contained herein to the contrary, the
termination of a Participant’s employment (or other events giving rise to Good
Reason) shall not constitute a Qualifying Termination if there is objective
evidence that, as of the commencement of the Protected Period, the Participant
had specifically been identified by the Company as an employee whose employment
would be terminated as part of a corporate restructuring or downsizing program
that commenced prior to the Protected Period and such termination of employment
was expected at that time to occur within six (6) months.     (e)  
Notwithstanding anything else contained herein to the contrary (other than those
provisions that contain an express exception to this Section 4.3(e)), a
Participant’s Severance Benefits under this Plan shall be reduced by the
severance benefits (including, without limitation, any other change in control
severance benefits and any other severance benefits generally) that the
Participant may be entitled to under any other plan, program, agreement or other
arrangement with the Company (including, without limitation, any such benefits
provided for by an employment agreement, a current or any prior Northrop Grumman
Corporation Special Agreement, a current or any prior Severance Plan for Elected
and Appointed Officers of Northrop Grumman Corporation, or under any predecessor
Northrop Grumman Corporation Change-In-Control Severance Plan); provided that
(i) if the Participant is otherwise entitled to receive Severance Benefits under
this Plan and under a Northrop Grumman Corporation Special Agreement (version
January 2010 or later), benefits shall be paid under the Northrop Grumman
Corporation Special Agreement rather than under this Plan and (ii) if the
Participant is otherwise entitled to receive Severance Benefits under this Plan
and severance benefits under the Severance Plan for Elected and Appointed
Officers of Northrop Grumman Corporation (version October 2009 or later),
benefits shall be paid under this Plan rather than under such plan. For purposes
of the foregoing, any cash severance benefits payable to the Participant under
any other plan, program, agreement or other arrangement with the Company shall
offset the cash severance benefits otherwise payable to the Participant under
this Plan on a dollar-for-dollar basis. For purposes of the foregoing, non-cash
severance benefits to be provided to the Participant under any other plan,
program, agreement or other arrangement with the Company shall offset any
corresponding benefits otherwise to be provided to the Participant under this
Plan or, if there are no corresponding benefits otherwise to be provided to the
Participant under this Plan, the value of such benefits shall offset the cash
severance benefits otherwise payable to the Participant under this Plan on a
dollar-for-dollar basis. If the amount of other benefits to be offset against
the cash severance benefits otherwise payable to the Participant under this Plan
in accordance with the preceding two sentences exceeds the amount of cash
severance benefits otherwise payable to the Participant under this Plan, then
the excess may be used to offset other non-cash severance benefits otherwise to
be provided to the Participant under this Plan on a dollar-for-dollar basis. For
purposes of this Section 4.3(e), the Company shall reasonably determine the
value of any non-cash benefits.

11



--------------------------------------------------------------------------------



 



     4.4 Description of Severance Benefits. In the event that a Participant
becomes entitled to receive Severance Benefits, as provided in Sections 4.1 and
4.3, the Company shall pay to the Participant and provide him or her with the
following:

  (a)   An amount equal to two (2) times the highest rate of the Participant’s
annualized Base Salary in effect at any time in the two (2) year period ending
on the Effective Date of Termination.     (b)   An amount equal to two (2) times
the Participant’s target annual bonus established under the Company’s Annual
Incentive Plan (or any successor bonus program) for the fiscal year in which the
Change in Control of the Company occurs (the “Bonus Amount”). Special bonuses or
bonus enhancements that would otherwise be included for purposes of the
calculation pursuant to the first sentence of this Section 4.4(b), but that are
related to a merger, acquisition, consolidation, reorganization, spin-off or
similar event and that are not part of the Company’s customary on-going program
of Annual Incentive Plan (or any successor bonus program) bonuses shall be
excluded for purposes of such calculation.     (c)   An amount in settlement of
the Participant’s bonus opportunity under the Company’s Annual Incentive Plan
(or a successor bonus program) for the fiscal year in which the Effective Date
of Termination occurs, such amount determined as follows:

  (i)   Subject to clause (iii) below, if the Effective Date of Termination
occurs in the fiscal year in which the Change in Control of the Company occurs,
then such amount shall equal the sum of:

  (A)   the greater of (X) or (Y) multiplied by a fraction, the numerator of
which is the number of days completed in the fiscal year through the date of the
Change in Control of the Company and the denominator of which is three hundred
sixty-five (365), where (X) is the Participant’s target annual bonus established
under the Company’s Annual Incentive Plan (or any successor bonus program) for
that fiscal year and (Y) is the amount of bonus that the Participant would be
entitled to under the Company’s Annual Incentive Plan (or any successor bonus
program) for that fiscal year assuming that the Participant’s employment had not
terminated and based on performance through the date of the Change in Control of
the Company relative to the pre-approved performance goals for that year; plus  
  (B)   the Participant’s Bonus Amount multiplied by a fraction, the numerator
of which is the number of days completed in the fiscal year following the date
of the Change in Control of the Company through the Effective Date of
Termination and the denominator of which is three hundred sixty-five (365).

12



--------------------------------------------------------------------------------



 



  (ii)   Subject to clause (iii) below, if the Effective Date of Termination
occurs in a fiscal year following the fiscal year in which the Change in Control
of the Company occurs, then such amount shall equal the Participant’s Bonus
Amount multiplied by a fraction, the numerator of which is the number of days
completed in the fiscal year in which the Effective Date of Termination occurs
through the Effective Date of Termination and the denominator of which is three
hundred sixty-five (365).     (iii)   If the Participant’s bonus opportunity for
the fiscal year in which the Effective Date of Termination occurs is covered by
the Company’s Incentive Compensation Plan (or similar successor bonus program
designed to comply with the performance-based compensation exception under
Section 162(m) of the Code), then the Participant’s amount determined pursuant
to clause (i) or (ii) above, as applicable, shall not exceed the maximum bonus
the Participant would have been entitled to receive under the Company’s
Incentive Compensation Plan for that fiscal year, assuming the Participant had
been employed through the date bonuses are paid under such plan for that year,
and otherwise calculated under the terms of such plan based on actual
performance for that fiscal year (but without giving effect to any discretion of
the plan administrator to reduce the bonus amount from the maximum otherwise
determined in accordance with such plan).

  (d)   A continuation of the Participant’s medical coverage, dental coverage,
and group term life insurance (the “Welfare Benefits”) for the Participant, his
or her spouse, and his or her eligible dependents for the two (2) years
following the Participant’s Effective Date of Termination; provided that such
continuation of coverage shall run concurrently with COBRA continuation or
similar state law continuation periods; and provided further that the
continuation of such coverage shall be discontinued prior to the end of the two
(2) year period in the event the Participant has available substantially similar
benefits from a subsequent employer, as reasonably determined by the Committee.
Except as provided in the next sentence, such benefits shall be provided to the
Participant at the same premium cost, and at the same coverage level, as in
effect as of the Participant’s Effective Date of Termination. However, in the
event the premium cost and/or level of coverage shall change for all employees
of the Company, the cost and/or coverage level, likewise, shall change for each
Participant in a corresponding manner. The continuation of coverage for the
period contemplated by this Section 4.4(d) shall be coordinated with and paid
secondary to any benefits that the Participant, his or her spouse, or his or her
dependent receives from another employer or from Medicare (following the
Participant’s, his or her spouse’s, and/or his or her dependent’s entitlement to
Medicare benefits) to the maximum extent permissible under relevant law.
Notwithstanding the foregoing provisions of this Section 4.4(d), if the
Participant is eligible to commence benefits under the Company’s Special Officer
Retiree Medical Plan (“SORMP”) as of the Effective Date of Termination, then the
Participant shall receive medical and dental continuation coverage pursuant to
the SORMP instead of the continuation

13



--------------------------------------------------------------------------------



 



      coverage contemplated by the foregoing provisions of this Section 4.4(d).
Any other continuation of medical, dental, or group term life insurance that the
Participant may otherwise be entitled to upon or following his or her Effective
Date of Termination in accordance with the express terms of a Company welfare
benefit plan shall not give rise to an offset pursuant to Section 4.3(e) and
shall not be deemed to duplicate the benefits of the continuation coverage
contemplated by this Section 4.4(d).

      The Welfare Benefits provided pursuant to this Section 4.4(d) shall, to
the maximum extent possible, be provided in such a manner that results in such
Welfare Benefits (and any costs and premiums thereof) being excluded from the
Participant’s income for federal and state income tax purposes.         However,
to the extent the Welfare Benefits provided pursuant to this Section 4.4(d) are,
or ever become, taxable to the Participant and to the extent the Welfare
Benefits continue beyond the period in which the Participant would be entitled
(or would, but for this Plan, be entitled) to COBRA continuation coverage if the
Participant elected such coverage and paid the applicable premiums, the Company
shall administer such provision of Welfare Benefits consistent with the
following additional requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv): (A) the Participant’s eligibility for Welfare Benefits in
one year will not affect the Participant’s eligibility for Welfare Benefits in
any other year, (B) any reimbursement of eligible expenses will be made on or
before the last day of the year following the year in which the expense was
incurred, and (C) the Participant’s right to Welfare Benefits is not subject to
liquidation or exchange for another benefit.     (e)   A lump-sum cash amount
equal to (i) minus (ii), with (i) and (ii) determined as follows:

  (i)   equals the actuarial present value equivalent of the aggregate benefits
accrued by the Participant as of his or her Effective Date of Termination under
the qualified defined benefit pension plan or plans in which the Participant
participates (the “qualified plan”), and under any and all supplemental defined
benefit retirement plans in which the Participant participates, calculated as if
the Participant’s employment continued for two (2) full years following the
Participant’s Effective Date of Termination (i.e., the Participant receives two
(2) additional years of vesting and benefit accruals, including, in the case of
a Participant in a cash balance plan, two years of projected post-termination
interest credits based on the interest rate in effect at termination, and his or
her age is also increased two (2) years from his or her age as of his or her
Effective Date of Termination); provided, however, that for purposes of
determining “Final Average Pay” under such plans, the Participant’s actual pay
history as of the Effective Date of Termination shall be used; and

14



--------------------------------------------------------------------------------



 



  (ii)   equals the actuarial present value equivalent of the aggregate benefits
payable to the Participant as of his or her Effective Date of Termination under
the qualified plan and under any and all supplemental defined benefit retirement
plans in which the Participant participates, calculated assuming that the
Participant retired and went into pay status under the terms of such plans on or
as soon as possible after his or her Effective Date of Termination.

      The intent of this Section 4.4(e) is that the qualified plan and any
supplemental defined benefit retirement plan benefits will be paid in the normal
course under the terms of those plans, with the additional benefits payable as a
result of the imputation of age and service under this provision being paid from
this Plan. The Participant shall also be entitled to an additional two (2) years
of age and service to count towards eligibility under one or more of the Company
retiree medical programs for which the Participant would have been eligible
absent any such termination.     (f)   Reimbursement by the Company for the
costs of all reasonable outplacement services obtained by the Participant within
the one (1) year period after the Effective Date of Termination; provided,
however, that the total reimbursement shall be limited to an amount equal to
fifteen percent (15%) of the Participant’s Base Salary as of the Effective Date
of Termination. All such expenses shall be reimbursed as soon as practicable,
but in no event later than the end of the year following the year the
Participant Separates from Service.

     4.5 Termination for Total and Permanent Disability. Termination of a
Participant’s employment due to Disability is not a Qualifying Termination.
However, if immediately prior to the condition or event leading to, or the
commencement of, the Disability of the Participant, the Participant would have
experienced a Qualifying Termination if he or she had terminated at that time,
then upon termination of his or her employment for Disability he or she shall be
entitled to the benefits provided by this Plan for a Qualifying Termination.
     4.6 Termination for Retirement or Death. Termination of a Participant’s
employment due to retirement or death is not a Qualifying Termination. However,
if immediately prior to the Participant’s retirement (but not death), the
Participant would have experienced a Qualifying Termination if he or she had
terminated at that time, then upon his or her retirement he or she shall
(subject to Section 4.3(c)) be entitled to the benefits provided by this Plan
for a Qualifying Termination.
     4.7 Termination for Cause or by a Participant Other Than for Good Reason.
Termination of a Participant’s employment by the Company for Cause or by the
Participant other than for Good Reason does not constitute a Qualifying
Termination.
     4.8 Notice of Termination. Any termination by the Company for Cause or by a
Participant for Good Reason shall be communicated by a Notice of Termination.
For purposes of this Plan, a “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Plan relied
upon, and shall set forth in reasonable detail the facts

15



--------------------------------------------------------------------------------



 



and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated.

Article 5.   Form and Timing of Severance Benefits; Tax Withholding; Funding of
Rabbi Trust

     5.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Section 4.4(a), 4.4(b), and 4.4(e) shall be paid in cash to the Participant
in a single lump sum as soon as practicable following the Participant’s
Separation from Service, but in no event beyond thirty (30) days from such date.
Notwithstanding the foregoing, if the Participant is a Key Employee, the lump
sum payment shall be made on or within thirty (30) days after the first day of
the seventh month following the Participant’s Separation from Service (or, if
earlier, the first day of the month after the Participant’s death). The
Severance Benefit described in Section 4.4(c) shall be paid in a single lump sum
in the year following the year in which the Participant’s Separation from
Service occurs; provided that if the Participant is a Key Employee, such payment
shall be made no earlier than six months after the Participant’s Separation from
Service (or, if earlier, the date of the Participant’s death).
     5.2 Withholding of Taxes. The Company shall be entitled to withhold from
any amounts payable under or pursuant to this Plan all taxes as legally shall be
required (including, without limitation, any United States Federal taxes, and
any other state, city, or local taxes).
     5.3 Funding of Rabbi Trust. To the extent the Company is obligated to make
a contribution to any rabbi trust, pursuant to the express terms of such trust,
upon or with respect to a Protected Period or the occurrence of a Change in
Control, the Company shall make such required contribution in accordance with
the terms of such trust.

Article 6.   Excise Tax Limitation

     Notwithstanding anything contained in this Plan to the contrary, if upon or
following a Change in Control, the tax imposed by Section 4999 of the Code or
any similar or successor tax (the “Excise Tax”) applies, solely because of the
Change in Control, to any payments, benefits and/or amounts received by the
Participant as Severance Benefits or otherwise, including, without limitation,
any fees, costs and expenses paid under Article 9 of this Plan and/or any
amounts received or deemed received, within the meaning of any provision of the
Code, by the Participant as a result of (and not by way of limitation) any
automatic vesting, lapse of restrictions and/or accelerated target or
performance achievement provisions, or otherwise, applicable to outstanding
grants or awards to the Participant under any of the Company’s incentive plans,
including without limitation, the 2001 Long-Term Incentive Stock Plan and the
1993 Long Term Incentive Stock Plan (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Participant is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of stock options,

16



--------------------------------------------------------------------------------



 



then by reducing or eliminating any accelerated vesting of other equity awards,
then by reducing or eliminating any other remaining Total Payments, in each case
in reverse order beginning with the payments which are to be paid the farthest
in time from the Change in Control. The preceding provisions of this Article 6
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Participant’s rights and entitlements to any benefits or
compensation.

Article 7.   The Company’s Payment Obligation

     7.1 Payment of Obligations Absolute. Except as provided in Sections 4.3(e)
and 5.2 and in Article 6, the Company’s obligation to make the payments and the
arrangements provided for herein shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Participant or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Participant or from whomsoever
may be entitled thereto, for any reasons whatsoever, except as otherwise
provided in Article 6 or Article 9; provided that this Section does not preclude
the Company from pursuing causes of action that it otherwise might have against
the Participant.
     Participants shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this Plan,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in Section
4.4(d).
     7.2 Contractual Right to Benefits. This Plan establishes and vests in each
Participant a contractual right to the benefits to which he or she is entitled
hereunder. The Company expressly waives any ability, if possible, to deny
liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
In any dispute arising after a Change in Control as to whether the Participant
is entitled to benefits under this Plan, there shall be a presumption that the
Participant is entitled to such benefits and the burden of proving otherwise
shall be on the Company. However, nothing herein contained shall require or be
deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder.
     7.3 Pension Plans; Duplicate Benefits. All payments, benefits and amounts
provided under this Plan shall be in addition to and not in substitution for any
pension rights under the Company’s tax-qualified pension plan, supplemental
retirement plans, nonqualified deferred compensation plans, and any disability,
workers’ compensation or other Company benefit plan distribution that a
Participant is entitled to at his or her Effective Date of Termination.
Notwithstanding the foregoing, this Plan shall not create an inference that any
duplicate payments shall be required. No payments made pursuant to this Plan
shall be considered compensation for purposes of any such benefit plan; provided
that any amount paid pursuant to Section 4.4(c) shall not be subject to such
limitation. Payment of a Participant’s

17



--------------------------------------------------------------------------------



 



accrued and unpaid Base Salary and accrued vacation pay through the
Participant’s Effective Date of Termination shall be deemed to not duplicate any
benefit contemplated by this Plan and shall not result in an offset pursuant to
Section 4.3(e). Any acceleration of vesting, lapse of restrictions and/or payout
occasioned by a Change in Control pursuant to the provisions of any long-term
incentive plan and/or individual award agreement under such a long-term
incentive plan shall be deemed to not duplicate any benefit contemplated by this
Plan and shall not result in an offset pursuant to Section 4.3(e).

Article 8.   Trade Secrets; Non-Solicitation and Non-Disparagement

     By accepting participation in this Plan and again by receiving any benefits
provided for by this Plan, each Participant shall be deemed to, and does, agree
as follows:

  (a)   In the course of performing his or her duties for the Company, the
Participant will receive, and acknowledges that he or she has received,
confidential information, including without limitation, information not
available to competitors relating to the Company’s existing and contemplated
financial plans, products, business plans, operating plans, research and
development information, and customer information, all of which is hereinafter
referred to as “Trade Secrets.” The Participant agrees that he or she will not,
either during his or her employment or subsequent to the termination of his or
her employment with the Company, directly or indirectly disclose, publish or
otherwise divulge any Trade Secret of the Company or any of its affiliates to
anyone outside the Company, or use such information in any manner which would
adversely affect the business or business prospects of the Company, without
prior written authorization from the Company to do so. The Participant further
agrees that if, at the time of the termination of his or her employment with the
Company, he or she is in possession of any documents or other written or
electronic materials constituting, containing or reflecting Trade Secrets, the
Participant will return and surrender all such documents and materials to the
Company upon leaving its employ. The restrictions and protection provided for in
this Section 8(a) shall be in addition to any protection afforded to Trade
Secrets by law or equity and in addition to any protection afforded to Trade
Secrets by any other agreement between the Participant and the Company.     (b)
  For a period of one year following the termination of the Participant’s
employment with the Company, the Participant shall not, directly or indirectly
through aid, assistance or counsel, on the Participant’s own behalf or on behalf
of another person or entity (i) contact, solicit or offer to hire any person who
was, within a period of six months prior to the termination of the Participant’s
employment with the Company, employed by the Company or one of its subsidiaries,
or (ii) by any means issue or communicate any private or public statement that
may be critical or disparaging of the Company or any of its affiliates, or any
of their respective products, services, officers, directors or employees.

18



--------------------------------------------------------------------------------



 



Article 9.   Claims Procedures

     9.1 Committee Review. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Plan. Such
claim shall be delivered to the Committee in care of the Company in accordance
with the notice provisions of Section 11.5. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within two hundred and seventy (270) days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
     9.2 Notification of Decision. The Committee shall consider a Claimant’s
claim pursuant to Section 9.1 within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of this Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant’s claim for
benefits; and     (v)   a statement of the Claimant’s right to seek arbitration
pursuant to Section 9.4.

     9.3 Pre and Post-Change in Control Procedures. With respect to claims made
prior to the occurrence of a Change in Control, a Claimant’s compliance with the
foregoing

19



--------------------------------------------------------------------------------



 



provisions of this Article 9 is a mandatory prerequisite to a Claimant’s right
to commence arbitration pursuant to Section 9.4 with respect to any claim for
benefits under this Plan. With respect to claims made upon and after the
occurrence of a Change in Control, the Claimant may proceed directly to
arbitration in accordance with Section 9.4 and need not first satisfy the
foregoing provisions of this Article 9.
     9.4 Arbitration of Claims. All claims or controversies arising out of or in
connection with this Plan, that the Company may have against any Claimant, or
that any Claimant may have against the Company or against its officers,
directors, employees or agents acting in their capacity as such, shall, subject
to the initial review provided for in the foregoing provisions of this Article 9
that are effective with respect to claims brought prior to the occurrence of a
Change in Control, be resolved through arbitration as provided in this
Section 9.4. The decision of an arbitrator on any issue, dispute, claim or
controversy submitted for arbitration, shall be final and binding upon the
Company and the Claimant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction. The arbitrator shall review
de novo any claim previously considered by the Committee pursuant to
Section 9.1.
     All expenses of such arbitration, including the fees and expenses of the
counsel for the Participant, shall be advanced and borne by the Company;
provided, however, that if it is finally determined that the Claimant did not
commence the arbitration in good faith and had no reasonable basis therefore,
the Claimant shall repay all advanced fees and expenses and shall reimburse the
Company for its reasonable legal fees and expenses in connection therewith.
     Except as otherwise provided in this procedure or by mutual agreement of
the parties, any arbitration shall be administered: (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened; or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect. The party who did not initiate the claim can
designate between JAMS or AAA (the “Tribunal”). The arbitration shall be held in
the city in which the Claimant is or was last employed by the Company in the
nearest Tribunal office or at a mutually agreeable location. Pre-hearing and
post-hearing procedures may be held by telephone or in person as the arbitrator
deems necessary.
     The arbitrator shall be selected as follows: if the parties cannot agree on
an arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine
(9) available arbitrators experienced in business employment matters along with
their resumes and fee schedules. Each party may strike all names on the list it
deems unacceptable. If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains. The
party who did not initiate the claim shall strike first. If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.
     The arbitrator shall interpret this Plan, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal law.
In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or

20



--------------------------------------------------------------------------------



 



this Plan. The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Plan,
including but not limited to, any claim that all or any part of this Plan is
voidable.
     The arbitrator shall have authority to entertain a motion to dismiss and/or
motion for summary judgment by any party and shall apply the standards governing
such motions under the Federal Rules of Civil Procedure.
     Each party shall have the right to take the deposition of one individual
and any expert witness(es) designated by another party. Each party shall also
have the opportunity to obtain documents from another party through one request
for production of documents. Additional discovery may be had only when the
arbitrator so orders upon a showing of substantial need. Any disputes regarding
depositions, requests for production of documents or other discovery shall be
submitted to the arbitrator for determination.
     Each party shall have the right to subpoena witnesses and documents for the
arbitration hearing by requesting a subpoena from the arbitrator. Any such
request shall be served on all other parties, who shall advise the arbitrator in
writing of any objections that the party may have to issuance of the subpoena
within ten (10) calendar days of receipt of the request.
     At least thirty (30) calendar days before the arbitration, the parties must
exchange lists of witnesses, including any expert(s), and copies of all exhibits
intended to be used at the arbitration.

Article 10.   Successors and Assignment

     10.1 Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof (the business and/or assets of which
constitute at least fifty percent (50%) of the total business and/or assets of
the Company) to expressly assume and agree to perform the Company’s obligations
under this Plan in the same manner and to the same extent that the Company would
be required to perform them if such succession had not taken place.
     10.2 Assignment by the Participant. This Plan shall inure to the benefit of
and be enforceable by each Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If a Participant dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid to the Participant’s Beneficiary in
accordance with the terms of this Plan.

Article 11.   Miscellaneous

     11.1 Employment Status. Except as may be provided under any other written
agreement between a Participant and the Company, the employment of the
Participant by the Company is “at will,” and, prior to the effective date of a
Change in Control, may be terminated by either the Participant or the Company at
any time, subject to applicable law.

21



--------------------------------------------------------------------------------



 



     11.2 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     11.3 Severability. In the event that any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Plan are not part of the provisions hereof and shall have
no force and effect.
     11.4 Modification. No provision of this Plan may be modified, waived, or
discharged unless as to a Participant such modification, waiver, or discharge is
agreed to in writing and signed by each affected Participant and by an
authorized member of the Committee or its designee, or by the respective
parties’ legal representatives and successors.
     11.5 Notice. For purposes of this Plan, notices, including a Notice of
Termination, and all other communications provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered or on the
date stamped as received by the U.S. Postal Service for delivery by certified or
registered mail, postage prepaid and addressed: (i) if to the Participant, to
his or her latest address as reflected on the records of the Company, and
(ii) if to the Company: Northrop Grumman Corporation, 1840 Century Park East,
Los Angeles, California 90067, Attn: Chief Human Resources Officer, or to such
other address as the Company may furnish to the Participant in writing with
specific reference to this Plan and the importance of the notice, except that
notice of change of address shall be effective only upon receipt.
     11.6 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California shall be the controlling law in all
matters relating to this Plan. Any statutory reference in this Plan shall also
be deemed to refer to all applicable final rules and final regulations
promulgated under or with respect to the referenced statutory provision.

22